DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/27/21, with respect to claims 1-11, 16-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-11, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 20, the prior art of record does not teach or suggest a light source module comprising a dimming liquid crystal panel comprising a first driving substrate, a liquid crystal material layer, and a second driving substrate, wherein the first driving substrate comprises a common electrode, and the second driving substrate comprises a plurality of independent electrodes, a plurality of first signal pads, a plurality of first wires, a plurality of dummy wires, and a first transparent insulation layer, wherein the first driving substrate further comprises a plurality of second signal pads, a plurality of second wires, a plurality of third dummy wires, a plurality of fourth dummy wires, and a second transparent insulation layer, and the common electrode comprises a plurality of independent sub-electrodes, the independent sub-electrodes overlap the second wires, the third dummy wires, and the fourth dummy wires, wherein the independent sub-electrodes are arranged in a matrix, and a plurality of third intervals extend in a second direction, and a plurality of fourth intervals extend in a second direction, and the third dummy wires are extended in the second direction and equidistantly arranged, portions of the third dummy wires are aligned but disconnected with the second wires, portions of the third dummy wires are disposed between the second wires and overlapped with the independent sub-electrodes, 
The prior art of Suzuki (US 2018/0231836 A1 of record) discloses a light source module comprising a dimming liquid crystal panel comprising a first driving substrate, a liquid crystal material layer, and a second driving substrate, wherein the first driving substrate comprises a common electrode, and the second driving substrate comprises a plurality of independent electrodes, a plurality of first signal pads, a plurality of first wires, and a first transparent insulation layer. However, Suzuki fails to disclose a plurality of dummy wires as well as a plurality of third dummy wires, a plurality of fourth dummy wires, and a second transparent insulation layer, and the common electrode comprises a plurality of independent sub-electrodes, the independent sub-electrodes overlap the second wires, the third dummy wires, and the fourth dummy wires, wherein the independent sub-electrodes are arranged in a matrix, and a plurality of third intervals extend in a second direction, and a plurality of fourth intervals extend in a second direction, and the third dummy wires are extended in the second direction and equidistantly arranged, portions of the third dummy wires are aligned but disconnected with the second wires, portions of the third dummy wires are disposed between the second wires and overlapped with the independent sub-electrodes, another portion of the third dummy wires is overlapped with the third intervals. However, Lee (US 2018/0218703 A1 of record) discloses a plurality of dummy wires, a plurality of third dummy wires, and a plurality of fourth dummy wires. The prior art of Kato (US 2016/0231497 A1 of record) discloses a common electrode comprising a plurality of independent sub-electrodes. However, Lee and Kato both fails to disclose that the third dummy wires are extended in the second direction and equidistantly arranged, portions of the third dummy wires are aligned but disconnected with the second wires, portions of the third dummy wires are disposed between the second wires and overlapped with the independent sub-electrodes, another portion of the third dummy wires is overlapped with the third intervals.
Regarding independent Claim 16, the prior art of record does not teach or suggest a light source module comprising a dimming liquid crystal panel comprising a first driving substrate, a liquid crystal material layer, and a second driving substrate, wherein the first driving substrate comprises a common electrode, and the second driving substrate comprises a plurality of independent electrodes, a plurality of first signal pads, a plurality of first wires, a plurality of dummy wires, and a first transparent insulation layer, wherein 
The prior art of Suzuki (US 2018/0231836 A1 of record) discloses a light source module comprising a dimming liquid crystal panel comprising a first driving substrate, a liquid crystal material layer, and a second driving substrate, wherein the first driving substrate comprises a common electrode, and the second driving substrate comprises a plurality of independent electrodes, a plurality of first signal pads, a plurality of first wires, and a first transparent insulation layer. However, Suzuki fails to disclose a plurality of dummy wires as well as a plurality of third dummy wires, a plurality of fourth dummy wires, and a second transparent insulation layer, and the common electrode comprises a plurality of independent sub-electrodes, the independent sub-electrodes overlap the second wires, the third dummy wires, and the fourth dummy wires, wherein the independent sub-electrodes are arranged in a matrix, and a plurality of third intervals extend in a second direction, and a plurality of fourth intervals extend in a second direction, and the fourth dummy wires are extended in the first direction and equidistantly arranged, portions of the fourth dummy wires are crossed but disconnected with the second wires, another portion of the dummy wires is overlapped with the fourth intervals. However, Lee (US 2018/0218703 A1 of record) discloses a plurality of dummy wires, a plurality of third dummy wires, and a plurality of fourth dummy wires. The prior art of Kato (US 2016/0231497 A1 of record) discloses a common electrode comprising a plurality of independent sub-electrodes. However, Lee and Kato both fails to disclose that the fourth dummy wires are extended in the first direction and equidistantly arranged, portions of the fourth dummy wires are crossed but disconnected with the second wires, another portion of the dummy wires is overlapped with the fourth intervals.
Therefore, Claims 1, 16, and 20 are allowed. Claims 2-11, 17-19 are allowed by virtue of their dependence on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871